      Case 3:20-cv-08628-EMC Document 56 Filed 02/17/21 Page 1 of 3



 1   LATHAM & WATKINS LLP
     Matthew J. Moore (pro hac vice)
 2   matthew.moore@lw.com
     Ashley N. Finger (pro hac vice)
 3   ashley.finger@lw.com
     555 Eleventh Street NW
 4   Suite 1000
     Washington, DC 20004
 5   Telephone: (202) 637-2200
     Facsimile: (202) 637-2201
 6
     Clement J. Naples (pro hac vice)
 7   clement.naples@lw.com
     885 Third Avenue
 8   New York, NY 10022
     Telephone: (212) 906-1200
 9   Facsimile: (212) 751-4864
10   Kyle A. Virgien (Bar No. 278747)
     kyle.virgien@lw.com
11   505 Montgomery Street
     Suite 2000
12   San Francisco, CA 94111
     Telephone: (415) 395-0600
13   Facsimile: (415) 395-8095
14   Attorneys for Defendant Ciena
     Corporation
15

16

17                             UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
19                                   SAN FRANCISCO DIVISION
20

21   CAPELLA PHOTONICS, INC.,                   CASE NO. 3:20-CV-08628-EMC

22              Plaintiff,                      DEFENDANT CIENA CORPORATION’S
                                                STATEMENT OF RECENT DECISION
23                  v.                          PURSUANT TO LOCAL RULE 7-3(D)(2)

24   CIENA CORPORATION,

25             Defendant.

26

27
28

                                                                 Statement of Recent Decision
                                                                 Case No. 3:20-cv-08628-EMC
       Case 3:20-cv-08628-EMC Document 56 Filed 02/17/21 Page 2 of 3



 1           Defendant Ciena Corporation (“Ciena”) respectfully submits this statement of recent

 2   decision in support of its Partial Motion to Dismiss (Dkt. 22) pursuant to Local Rule 7-3(d)(2).

 3          Exhibit A is an opinion from the Eastern District of Texas construing claim terms of the

 4   same two patents that Capella Photonics, Inc. (“Capella”) asserts in this action. Capella Photonics,

 5   Inc. v. Fujitsu Network Comm’ns., Inc., Case No. 2:20-cv-00076-JRG, Dkt. 81 (E.D. Tex. Feb. 9,

 6   2021); Capella Photonics, Inc. v. Infinera Corp., Case No. 2:20-cv-00077-JRG, Dkt. 99 (E.D. Tex.

 7   Feb. 9, 2021) (attached as Exhibit A). In the pending motion to dismiss, Capella argued that it did

 8   not narrow its claims when it changed the term “ports” to “fiber collimator … ports” so that

 9   absolute intervening rights do not apply. See, e.g., Dkt. 27 at 20. In the attached order, the Eastern

10   District of Texas rejected Capella’s argument and found “port” is not “limited to ‘fiber collimator

11   port,” and “a fiber collimator ‘providing’ a port” does not “mean[] that the port is necessarily a

12   fiber collimator port.” Ex. A at 21.

13

14   Dated: February 17, 2021                         Respectfully submitted,

15
                                                      LATHAM & WATKINS LLP
16
                                                      /s/ Kyle A. Virgien
17                                                    Kyle A. Virgien (Bar No. 278747)
18                                                    Matthew J. Moore (pro hac vice)
                                                      matthew.moore@lw.com
19                                                    Ashley N. Finger (pro hac vice)
                                                      ashley.finger@lw.com
20                                                    555 Eleventh Street NW
                                                      Suite 1000
21                                                    Washington, DC 20004
                                                      Telephone: (202) 637-2200
22                                                    Facsimile: (202) 637-2201
23                                                    Clement J. Naples (pro hac vice)
                                                      clement.naples@lw.com
24                                                    885 Third Avenue
                                                      New York, NY 10022
25                                                    Telephone: (212) 906-1200
                                                      Facsimile: (212) 751-4864
26
                                                      Kyle A. Virgien (Bar No. 278747)
27                                                    kyle.virgien@lw.com
                                                      505 Montgomery Street
28                                                    Suite 2000
                                                      San Francisco, CA 94111
                                                       1                          Statement of Recent Decision
                                                                                 Case No. 3:20-cv-08628-EMC
     Case 3:20-cv-08628-EMC Document 56 Filed 02/17/21 Page 3 of 3


                                       Telephone: (415) 395-0600
 1                                     Facsimile: (415) 395-8095
 2                                     Attorneys for Defendant Ciena Corporation
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2                       Statement of Recent Decision
                                                               Case No. 3:20-cv-08628-EMC
